   Case 2:20-cv-00355-MHT-CSC Document 6 Filed 08/31/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SETH TAYLOR HUBBERT,       )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:20cv355-MHT
                           )                       (WO)
ALA. DEPT. OF CORRECTIONS, )
et al.,                    )
                           )
     Defendants.           )

                               OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit asserting a claim that the

defendants had failed and were continuing to fail to

protect   him   from   assault       by   another   inmate.           This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case be dismissed without prejudice for the plaintiff’s

failure   to    file   necessary      financial     information         as

ordered by this court.         There are no objections to the

recommendation.        After    an    independent      and   de       novo
   Case 2:20-cv-00355-MHT-CSC Document 6 Filed 08/31/20 Page 2 of 2




review   of   the   record,    the   court    concludes     that      the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
